 

Exhibit 10.44

 

FOURTH AMENDMENT TO THE EXPONENT, INC. 401(k) SAVINGS PLAN

(AS AMENDED AND RESTATED JANUARY 1, 2010)

 

WHEREAS, Exponent, Inc. (the “Company”) adopted an amended and restated 401(k)
Savings Plan effective January 1, 2010 (the "Plan"); and

 

WHEREAS, the Company wishes to retroactively amend the Plan in order to reflect
the Plan’s operation with regard to the calculation of Years of Service for
vesting purposes in connection with correction of certain operational errors
pursuant to IRS Revenue Procedure 2008-50; and

 

WHEREAS, the Company retains the right to amend the Plan under Section 11.1(a)
thereof; and

 

WHEREAS, pursuant to Section 11.1(b) of the Plan, the Company has delegated to
the Plan’s administrative committee the authority to adopt amendments that are
designed to bring the Plan into compliance with applicable law, designed to
ensure the continued tax-qualified status of the Plan or do not have a
significant financial impact on the Company;

 

NOW, THEREFORE, effective as of January 2, 1999, the definition of “Year of
Service” contained in the Plan (currently Section 2.46 of the Plan) is hereby
amended, with respect to the calculation of an employee’s vesting service, to
read as follows:

 

“Year of Service. “Year of Service” means, with respect to the calculation of an
Employee’s vesting service under the Plan, a Plan Year during which the Employee
is credited with at least one thousand (1,000) Hours of Service.”

  

IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to the Plan to
be executed by its duly authorized officer.

 

Dated:  July 2, 2013 EXPONENT, INC.   By:  /s/ Gregory P. Klein   Title: Vice
President, Human Resources

 



 

 